Rule 7.3 Solicitation of Clients

***

(b)     A lawyer may contact, or send a written communication to, the target of the
solicitation for the purpose of obtaining professional employment unless:

            (1)    the lawyer knows or reasonably should know that the physical,
      emotional or mental state of the person is such that the person could not exercise
      reasonable judgment in employing a lawyer;

          (2)     the person has made known to the lawyer a desire not to receive
      communications from the lawyer; [or]

             (3)   the communication involves coercion, duress, or harassment[.]; or

            (4)    the communication is a solicitation to a party who has been
      named as a defendant or respondent in a domestic relations action. In such
      cases, the lawyer shall wait until proof of service appears on the docket
      before communication with the named defendant or respondent.


Comment:


***

[8]    In this instance, the term “domestic relations action” includes the actions
governed by the Family Court Rules, see Pa.R.C.P. No. 1931(a), and actions
pursuant to the Protection of Victims of Sexual Violence or Intimidation Act, see
42 Pa.C.S. §§62A03 et seq. In such cases, a defendant/respondent party’s receipt
of a lawyer’s solicitation prior to being served with the complaint can increase the
risk of a violent confrontation between the parties. The prohibition in RPC
7.3(b)(4) against any solicitation prior to proof of service appearing on the docket
is intended to reduce any such risk and allow for the plaintiff to take any
appropriate steps.